R-638




                              August    8, 1947


Bon.   George   II. Sheppard
Comptroller     of ?ubllc Accounts
Austin,    Texas                Oplnlon Eo. v-331
                                Re:    The authority   of the Comp-
                                       troller of Public Accounts
                                       to direct  the Tax Collec-
                                       tor of Lavaca County to
                                       pay a portion of the State’s
                                       ffeneral Revenue taxes to
                                       the lavaca County Flood
                                       Control Mstrlct    in
Dear 31~:
                                       cordance with H, B.
                                       47th Legislature.
                                                            $2,
              You   request   our opinion   upon the above cap-
tloned    matter.
            In Opinion O-7311 the Attorney General held
that B. B, 362, Chapter 361, Acts 47th Legislature
(1941), attempting to create the Lavaca County Flood
Control District      in Iavaca County and similar districts
lti Jackson, Fayette, and Colorado Oountles, was void
because It was in conflict       with Section 35 of Article
III of the Texas Constitution.         At its regular  session
the 47th Legislature      bj Il. P. 361, Chapter 477, attemp-
ted to grant 8nd donate to the Iavaca Count7 Flood          Ccn-
trol Dlatrlct     one-half of the State ad valoren taxes
collected    in Lavaca Ocunty, for flood control      and main-
teuance purposes,      for a period of ten years, commencing
with Beptelber 1st following        the adoption of the Act.
This Act was inoperative,       as it assumed to grant and
devote a portion of the State ad valorer tax to a run-
lcipal   corpbration    which was held by O-7311 not to exist.
          The 50th Ieglslature    by X0 I). 497, Chapter 183,
created the Lavaca County Flood Control District     in IA-
vac8 County.    This Act became effective   Ha7 10, 1947.
We have carefully   examined this Act, and It Is In OIW
opinion a valid enactment.     We also checked this Act
with the void 1941 Act which attempted to create la the
same bill four separate flood and control districts,      and
Hoa. George 8. Sheppard, ?age 2, V-331


f lad that the 1947 Act la identical   with the 1941 Act
Insofar a8 it pertains to the creation of the frvaca
Couaty Flood Ooatrol District,   except that the 1947
Act ha8 an added sectloa which reads a8 follows:

            “Beco l.3. The Lavaca County Flood
     Control District      heretofore  created ia in
     all things validated,       and any and all acts
     heretofore   periormed OP done by the Ms-
     trlct   or 3.n relatloa    to the DlstPlct or ln
     coanection   with the District     are la all
     things validated an
          The Supreme Court of Texas In Ppte         Inde-
pendent School Mstrlct   v. Dyer, 34 3, Ii.(26) 578, la
pa88lng upoa leglrlatlve   action la valldatlng     aa lnde-
peadent school dlcrtrlct theretofore     created under the
authority of an unconstltutkmal      statute,   spobze a8 fol-
1OU8:

                %e now hold that %he above act 18 suf -
        flcleat   la its terms aad provIsion     to vali-
        date this district   from its iaceptlon,    to-
        gether with it8 voted boada aad taxes S It is
        now the settled law of this 8tate that the leg-
        islature   ha@ power to enact this, character     of
        curative leglslatlon    0 o . Qz
             The same principle
                              of law la expressed         in 37
Texan Jul?i8p~udem?s, page 899 aa fOllOW8:
              “Curetlve acts have been held effective
        to validate   the creation of di8tPicta embraced
        within the tePm8 thereof even though the proce-
        dure by which such districts   were formed Ya8
        so Irregular a8 to reader the same void, and
        though the authoPLzing statute wa8 uaconstl-
        tutlonal.”
          Also see Anderson Oouaty Road District    190. 8
v. Claud tollard    116 Tax. 547; Bigfoot Inde endent
School District  i, Gerard 116 S W (2d) 80$ affirmed
ia 129 5. W. (2d) 1213; Ii&son VI &malasloae~a~     Court
of Benderaoa County, 56 3. W, (2dj.240;    and Harfa In-
dependent School Dlstrlct   v, Wood, ltll 3. Y, (26) 590.
          We therefore hold that the Lavaca County
Flood Control Dlstrlct of lavaca County Is now a valid
district and that said Bet, 13 of Ii, 3, 4%’ validated
Eon. George H. Sheppard,       Page 3, V-331


same from the time of Its inception         In the year 1941.
The only remaining question is whether the grant of
State ad valorem taxes as provided In said H. B. 361
of the 47th Legislature,       which was Inoperative       by rea-
son of the fact that the grant was to a non-existent
municipal corporation,       is now effective.       The 50th
Legislature     did not in direct language validate         the
donation of the taxes provided for in B. B. 361. But
Bet. 13 of H. B. 497, In addition to validating             said
flood control district       validated   “3    and all acts
                                               -m-
heretofore     performed or done by the Mstrlct         or in
relation     to the District   or in connection wltht&
blstrlct.-      xs    said Ii. x 31 an act in ation
to and in connection with the District?             We thldk so.
In construing statutes the paramount rule is to dls-
cover the leglslat lve intent.         It 1s the intention      of
a law vhlch Is the law, and once truly ascertained,              it
should prevail even against the strict           letter   of the
law.     City of Brownvood v. Anderson, 92 3. W, (26)
325.
            In arriving   at the legislative    intent by the
use of  the phrase, “acts heretofore      performed or done
       in relation    to the District   or in connection with
ihd &strict    are in all things validated,”      we can look
to other acts subsequently passed et the same session
which relate to the same sub bet matter.         Garrett v.
Mercantile Nstlonal Bank, 16$ 3. W. (2d) 636.
          The 50th Legislature  on June 4th, final17
passed H. B. 3,   Chapter 457, which reeds, in part,                 as
follows:
              “WRBRRAB,In accordance with applicable
       provlrloas   of the Conrtltutlon        the Legislature,
       in the manner, to the extent, end for the terms
       prescribed,    In the Act ap$llcable       respectively
       to each, has heretofore        allocated   to certain
       counties,   cities,   districts,     end political     sub-
       divisions   (hereinafter     sometimes called      ‘Public
       Agencies I), pert of the ad valorem tax levied
       end collected     by the State for General Revenue
       purposes,   authorized    under the Coast itut ion in
       the maximumrate of thlrt -five cents (354) on
       the One Hundred Dollars ( 9 100) of taxable prop-
       erty, brief reference       to the allocation      for
       each such Public Agency being made es follows:
IioR. George H. Sheppard, Page 4, V-331



           “(a)   .   .   D

            “(a) To Lavaca County Flood Coatrol Ma-
     trlct,   allocatioa  of one-half    (4) OS such tax
     levied end collected    on the property la Xa-
     vaca County, for a period of ten (10) year8
     commencing September 1; 1941, es allocated
     by Chapter 477, Act8 of the Regular &sslon
     of the Forty-seventh    bglslature;     and all
     Acts, if any, ameadatory thereof or supple-
     mental thereto; ’


           ‘%lBRlUS, Each 8uch Public Agency, la ac-
     cordance with its respective    allocetloa    Act
     ead applicable  extensloas   thereof ha8 hereto-
     fore incurred obligations,    made conn+tments or
     undertakea a oonstructloa    or maintenance pro-
     gram or has issued bonds, presently       out8taRd-
     lng, for the payment of or the accomplishment
     of which such allocated    taxes are pledged; and
           %iEREAS, Due to the then excellent     con-
     dition of the atate’      General Revenue Fund,
     under applicable   law, the levy of a State ad
     valorem tax for General Revenue purposes was
     unnecessary   and was not made for the year 1946,
     resultIn&   In the failure   of each such Public
     Agency to receive    any money from such source
     for such year; end
            %IRR%3, URle88 SOme substituted    paJmOIlt
     Is made by the State each such Public Agency,
     which has been heretofore   selected by the State
     either to perform a function end duty of the
     State or to relieve   or avert e calamity then
     recognized,   will suffer embarrassment on its
     obllget ions; end
             “WRBREAB,The State recognizing   the prob-
     able adverse effect   on the State lt8elf   of e
     failure   to relieve such embarrassment to its
     agencies,   in lieu of a present appropriation
     for each such Public Agency prescribed     this
     measure of relief:
             “Section 1, The term during which the el-
      location    of taxes for each such Public Agency
      Is effective    under existing lawi


 .
Eon. Qeorge H Sheppard,     Page 5, V-331


    including Its original       ellocat Ion Act end
    all extensions     thereof,   whether or not spec-
    ifically    named la the Preamble to this Act,
    is extended for two (2) additional          years;
    but for the eecond year of such extension
    each such Public Agency shall be end la el-
    located only one-fourth        (4)  es much of the
    taxes es is allocated       to it for the first
    year of such extension.         The additional
    yeara during which such tax shell be elloce-
    ted shell es to each such Public Agency be
    knovn es its %xtensloa Years.’           The Comp-
    troller    of Public Accounts shall make such
    changes In the records of his office          to
    give effect    to this Act, end shall give
    appropriate written lnstructlons         to all of-
    ficials    charged with the duty of collect-
     ing such allocated     taxes end all officials
    having the duty of transmitting         the proceeds
    thereof to such Public Agencies to the end
    that the object of this Act may be fully ac-
    compllahed.      Each of such Public Agencies arc
    hereby authorized      to borrow against the rev-
    enues accruing to it from such extension
    years, or to issue      refunding bonds for any
    maturities    of principal     end interest,    or
    both, end to pay the expense actually           end
     necessarily    spent therefor.
           “sec. 2 . . .

            “Bet. 3. The facts:       That some of such
     Agencies have issued bonds in order to assist
     the State la performing its obllgetlon         to re-
     lleve the damage caused by the calamitous         loss
     of life or property end to relieve        and prevent
     danger from gulf storms; that the bonds of
     many of such Agencies are in default in pay-
     ment of interest     end principal    or are about
     to go into default on succeeding maturity
     dates of principal      and interest;   that those
     which are not faced by immediate prospect of
     default will be forced to divert money re-
     quired end pledged for its own local purposes
     to prevent default      of said bonds wh:ch were
     issued to make possible       the performance of
     the State’s    obligation;    that contractual   ob-
     ligations    of some such Agencies are present -
     ly suspended because of lack of funds thereby
Hon. George H. Sheppard,   Page 6, V-331


     threatening with destruction     partially com-
     pleted but integrated   works; and the neces-
     sity for completing,  repairing    and maiatala-
     ing the lmprovemeats before the next rain
     and storm season create an emergency and an
     impwatlve public necessity      that the Coostl-
     tutlonal Rule requiring   bills   to be read on
     three several days In each House be suspended,
     and the same 1s hereby suspended, and that
     this Act take effect  and be in force from
     and after its passage, and it is so enacted.”

            It seem8 clear that the leglslatwe     intended
that said H. B. 361.of the 47th Legislature     become op-
erative,   or it would not have extended the term of the
grant for tvo addltlonal    years.   It 1s elementary that
it could not extend the term of a dormant Act, without
f lrst reviving or valldatlng    same. This we hold it did
by the enactment of said Sec. 13 of Ii, B. 497.
          It is therefore  our opinion that you have the
authority to direct the Tax Collector   of Lsvaca County
to pay one-half  of the State ad valorem taxes collected
in said County to the Zavaca County Flood Control Ms-
trlct as provided In Ii. B, 361 of the 47th Legislature.



           H. B. 497, Chapter 183 of the 50th Leg-
     islature   lawfully   created the Lavaca County
     Flood Control Mstrlct , and Sec. 13 of said
     Act validated    said district  from the time of
     its lncept Ion in 1941. It made operative
     the provisions     of H. 3. 361, Chap. 477, 47th
     Iag. granting one-half of the State ad val-
     orem taxes to said district     for a term of
     ten years.    The Comptroller has the author-
     ity to instruct the Tax Collector      of Lavaca
     County to pay such one-half      of the State ad
     valorem taxes to Lavaca County Flood Con-
     trol District    as provided la said H, B. 361.
.,.   .




          Hon. George B. Sheppard,   Page 7, V-331


               Pyote Independent School District  vs.
               Dyer, 34 S. W. (26) 578; 37 Tex. Jur.,
               p. 899; H. B. 2'7, Chap. 457, 50th Leg.
                                          Yours very truly,
                                     ATTORREYGERERALOF
                                                     TEXAS



                                                     W. V. Geppert
                                                         Assistant




          wVG:mrj